   Case: 3:19-cr-00179-TMR Doc #: 26 Filed: 04/23/20 Page: 1 of 3 PAGEID #: 310



                                    United States District Court
                                     Southern District of Ohio
                                         Western Division

United States of America
               Plaintiff                                      Case No. 3:19 CR 179
       v                                                       Judge Thomas M. Rose
Davion C. Windston-Stroud
               Defendant



                           Entry and Order Denying Defendant’s Motion
                                 for Bond Modification (Doc. 24)

       This matter comes before the Court pursuant to Defendant’s Motion for Bond
Modification (Doc. 24) pursuant 18 U.S.C. §3145(b), filed April 15, 2020, and the Government’s
Response (Doc. 25), filed April 22, 2020.

       Defendant is charged by way of Indictment with Knowingly and Intentionally Conspiring
to Distribute 40 grams or more of a detectable amount of fentanyl, methamphetamine and
cocaine in violation of 21 U.S.C. §§841(a)(1) and (b)(1)(B)(vi) all in violation of 21 U.S.C. §846
(Doc. 11). At the time of the alleged offense Defendant was under supervision with the Ohio
State Parole Authority.

       Defendant now moves for bond modification from pretrial detention to home detention
with GPS monitoring. The main basis for said Motion is that Defendant “is not confident nor
comfortable” in the Butler County Jail due to the fact that there was an inmate allegedly two
cells from his cell that tested positive for COVID-19.

       As background on November 21, 2019 a Complaint (Doc. 1) was filed against Defendant
and on that same day, based upon a finding of probable cause, Magistrate Judge Sharon
Ovington issued an arrest warrant. Defendant was arrested and had an initial appearance and
detention hearing before Magistrate Judge Ovington on November 21, 2019 and November 26,
2019. As a result, the Magistrate Judge found by clear and convincing evidence that there were
no conditions or combination of conditions that would assure the appearance of the Defendant
   Case: 3:19-cr-00179-TMR Doc #: 26 Filed: 04/23/20 Page: 2 of 3 PAGEID #: 311




and/or provide for the safety of the community. Defendant was detained without bond. On
December 3, 2020, a grand jury returned the Indictment (Doc. 11) against Defendant.

       Concerning the Defendant’s argument, the Court must in the first instance make an
individual assessment of the factors identified by the Bail Reform Act, 18 U.S.C. §3142: (1) the
nature and circumstances of the offenses charged; (2) the weight of the evidence against the
person; (3) the history and characteristics of the person; and (4) the nature and seriousness of the
danger to any person or the community that would be posed by the Defendant’s release. Based
upon those factors that were considered by the Court previously and presently, the Court again
finds that there are no conditions or combination of conditions of release that would reasonably
assure the appearance of the Defendant and the safety of the community. The Court finds that
based upon the seriousness of the charges, Defendant’s significant criminal history and his non-
compliance with past supervision he would not now comply.

       As to the Defendant’s argument regarding the COVID-19 pandemic, it can certainly
constitute new information having material bearing on whether there are conditions of release
that will reasonably assure the safety of the community and the appearance of the detained
defendants. The Bail Reform Act explicitly directs courts to consider, among other things, a
defendant’s medical condition. Of course, this is particularly relevant information in the current
landscape of a global pandemic.

       The Court would find based upon the record and attestations before the Court that the
Defendant does not have an increased health risk if he were to contract the virus or that he is at
an increased risk of being infected with the virus because he is confined in the Butler County
Jail. The Court has been apprised that there has been only one positive test in that facility and
that individual has been in total quarantine for a significant period of time. Said facility also has
procedures in place to prevent further contracting or spreading of the virus. These procedures
include suspension of most visits and the screening of those visitors that are permitted; the
screening of all new detainees and inmates; the quarantining of any prisoners that may show
COVID-19 symptoms; cleaning measures and steps to educate detainees about measures that can
be taken to avoid contracting or spreading the virus. The Butler County Jail appears to be taking
those reasonable steps to combat the spread of the virus. Additionally, the U.S. Marshal’s office
contacts the facility daily and as of the date of this order there have been no other confirmed
   Case: 3:19-cr-00179-TMR Doc #: 26 Filed: 04/23/20 Page: 3 of 3 PAGEID #: 312




cases of the virus. Therefore, this COVID-19 factor alone does not outweigh the other factors
considered by the Court. Again, based upon the seriousness of the crimes charged and the other
factors of the Bail Reform Act, the Court finds there to be no condition or combination of
conditions that would assure the appearance of the Defendant and the safety of the community.
The Defendant’s Motion (Doc. 24) is not well founded and is, therefore, DENIED.

        IT IS SO ORDERED.

Date: April 23, 2020                                *s/Thomas M. Rose
                                                    ____________________________________
                                                    Judge Thomas M. Rose
                                                    United States District Court
